DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-20 are allowed in this Office action.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to the Applicant, an amendment may be filed as
provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this instant Examiner’s amendment was given in a telephonic
communication with Applicant’s representative Ali Assar (Reg. No. 65,848) on 3 June 2021.

The claims are amended as presented below:
1.	(Currently Amended) A method, comprising:
receiving, by an online advertising system, a first request from one or more servers hosting a web page, 
wherein the first request comprises a representation of a previous request, , 
wherein the first request comprises a referrer web address, 
wherein the referrer web address comprises a query identifier and a set of characters associated with a query;
	analyzing, by the online advertising system, the first request, comprising the representation of the previous request to access the web page, to determine [[a]] the query that the one or more servers previously received from the first device and used to determine search results indicative of the web page for presentation to the first device, 
	wherein the analyzing the first request to determine the query comprises:
	comparing one or more parts of the referrer web address with a list of query identifiers to identify the query identifier based upon a determination that the query identifier is comprised within the list of query identifiers; and
	identifying the set of characters associated with the query based upon a location of the set of characters, in the referrer web address, with respect to the query identifier;
	storing, by the online advertising system and in a search history profile associated with the first device, a representation of the query that the one or more servers previously received from the first device and used to determine the search results indicative of the web page for presentation to the first device, wherein the search history profile comprises indications of a plurality of queries;
	receiving, by the online advertising system, a second request for content from a 
	responsive to receiving the second request for content, selecting, by the online advertising system, a content item from a content items database based upon the query; and
	transmitting, by the online advertising system, the content item to the second device.


2.	(Currently Amended) The method of claim 1, wherein[[:]] 

the first request is received responsive to a selection of a link, to the web page, comprised within a 

3.	(Currently Amended) The method of claim 2, wherein the is associated with the second web page.

4.	(Currently Amended) The method of claim 3, wherein[[:]]
	the second web page comprises a plurality of search results generated based upon the query, wherein the link to the web page corresponds to a search result of the plurality of search results
	
	
5.	(Currently Amended) The method of claim 1, comprising 
	analyzing the query to determine a monetization score associated with the query 
	

6.	(Currently Amended) The method of claim 5, 
	

7.	(Previously Presented) The method of claim 1, comprising:
	analyzing the query to determine one or more characteristics of the query, wherein the storing the representation of the query in the search history profile is performed responsive to determining that at least one of:
		a search frequency associated with the query among a plurality of devices is less than a search frequency threshold;
		the query does not comprise a web address;
		the query does not comprise a non-American Standard Code for Information Interchange (ASCII) character;
		the query comprises less than a maximum number of words;
		the query comprises less than a maximum number of characters;
		the query comprises more than a minimum number of characters;
		the query is not blacklisted; or
		the query comprises one or more letters.

8.	(Original) The method of claim 1, comprising:
	analyzing the query to determine one or more misspellings of the query; and
correcting the one or more misspellings to generate a modified query, wherein the representation of the query comprises the modified query.

9. 	(Original) The method of claim 1, wherein the second device is the same as the first device. 

10.	(Original) The method of claim 1, wherein the second device is different than the first device.  

11.	(Currently Amended) A non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising:
	controlling a graphical user interface of a first device to display a search interface;
	receiving a first query, via the search interface, from the first device; 
	responsive to receiving the first query, controlling the graphical user interface to display a plurality of search results corresponding to a plurality of web pages associated with the first query;
	receiving a selection, from the first device, of a first search result, of the plurality of search results, corresponding to a first web page of the plurality of web pages;
	responsive to receiving the selection of the first search result from the first device, storing, in a referral query database, an indication that the first query received from the first device is linked with the first web page associated with the first search result selected by the first device;
	receiving a message indicative of a second device accessing the first web page;
	determining that the second device did not access the first web page via the search interface;
	responsive to determining that the second device did not access the first web page via the search interface, analyzing the referral query database to determine, based upon the indication that the first query is linked with the first web page stored in the referral query database responsive to receiving the selection of the first search result from the first device, that the first web page accessed by the second device without the search interface is linked with the first query received from the first device via the search interface;
	responsive to determining that the first web page accessed by the second device without the search interface is linked with the first query received from the first device via the search interface, storing an indication of the first query in a search history profile associated with the second device;
	receiving a request for content from the second device;
	responsive to receiving the request for content, selecting a content item from a content items database based upon the first query; 
	transmitting the content item to the second device;
receiving a second request, 
wherein the second request comprises a referrer web address, 
wherein the referrer web address comprises a query identifier and a set of characters associated with a second query;
	analyzing the second request to determine the second query, 
	wherein the analyzing the second request to determine the second query comprises:
	comparing one or more parts of the referrer web address with a list of query identifiers to identify the query identifier based upon a determination that the query identifier is comprised within the list of query identifiers; and
	identifying the set of characters associated with the second query based upon a location of the set of characters, in the referrer web address, with respect to the query identifier; and
	storing, in the search history profile, an indication of the second query. 

12.	(Original) The non-transitory machine readable medium of claim 11, wherein the storing the indication of the first query in the search history profile is performed responsive to a determination that the search history profile comprises less than a threshold amount of queries.

13.	(Currently Amended) The non-transitory machine readable medium of claim 11, the operations comprising:
controlling a second graphical user interface of a third device to display the search interface;
	receiving a third 
	responsive to receiving the third third 
	receiving a selection of a second search result, of the second plurality of search results, corresponding to the first web page;
	responsive to receiving the selection of the second search result, storing an indication that the third 
	assigning a first ranking to the first query and a second ranking to the third third 

14.	(Previously Presented) The non-transitory machine readable medium of claim 11, the operations comprising:
	analyzing the first query to determine a monetization score associated with the first query, wherein the storing the indication that the first query is linked with the first web page in the referral query database is performed responsive to determining that the monetization score is higher than a threshold monetization score. 

15.	(Previously Presented) The non-transitory machine readable medium of claim 11, the operations comprising:
	analyzing the first query to determine one or more characteristics of the first query, wherein the storing the indication that the first query is linked with the first web page in the referral query database is performed responsive to determining that at least one of:
		a search frequency associated with the first query among a plurality of devices is less than a search frequency threshold;
		the first query does not comprise a web address;
		the first query does not comprise a non-American Standard Code for Information Interchange (ASCII) character;
		the first query comprises less than a maximum number of words;
		the first query comprises less than a maximum number of characters;
		the first query comprises more than a minimum number of characters;
		the first query is not blacklisted; or
		the first query comprises one or more letters.


16.	(Currently Amended) A computing device comprising:
a processor; and
memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising:
receiving, by a content system, a first request from one or more servers hosting a web page, 
wherein the first request comprises a representation of a second request, from a first device to the one or more servers hosting the web page, to access the web page,
wherein the first request comprises a referrer web address, 
wherein the referrer web address comprises a query identifier and a set of characters associated with a query;
analyzing, by the content system, the first request, comprising the representation of the second request to access the web page, to determine [[a]] the query that the one or more servers at least one of received from the first device or used to determine the web page, 
wherein the analyzing the first request to determine the query comprises:
	comparing one or more parts of the referrer web address with a list of query identifiers to identify the query identifier based upon a determination that the query identifier is comprised within the list of query identifiers; and
	identifying the set of characters associated with the query based upon a location of the set of characters, in the referrer web address, with respect to the query identifier;
storing, by the content system and in a search history profile associated with the first device, a representation of the query that the one or more servers at least one of received from the first device or used to determine the web page;
receiving, by the content system, a second request for content from a second device associated with the search history profile;
responsive to receiving the second request for content, selecting, by the content system, a content item from a content items database based upon the query; and
transmitting, by the content system, the content item to the second device.

17.	(Currently Amended) The computing device of claim 16, wherein[[:]]

the first request is received responsive to a selection of a link, to the web page, comprised within a 

18.	(Currently Amended) The computing device of claim 17, wherein the is associated with the second web page.

19.	(Currently Amended) The computing device of claim 18, wherein[[:]]
	the second web page comprises a plurality of search results generated based upon the query, wherein the link to the web page corresponds to a search result of the plurality of search results
	

20.	(Currently Amended) The computing device of claim 16, comprising 
	analyzing the query to determine at least one of a monetization score associated with the query or one or more characteristics of the query, wherein the storing the representation of the query in the search history profile is performed based upon at least one of the monetization score or the one or more characteristics of the query
	
	


Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claims 1-20:
The closest prior art is Freund et al. (U.S. Patent No. 10,496,660 B1, hereinafter referred to as Freund), which teaches
a method, comprising:
receiving a first request to access a web page (see Freund col. 4 L45-48 and Fig. 3: a user inputs a search query into the interface of a search engine; and see Freund col. 7 L12-37: client device 110 executes a web browser) comprising search results (see Freund col. 4 L45-48 and Fig. 3: in response to the user’s search query, the user is provided with a search results page comprising hyperlinks to content), wherein the first request to access the web page is associated with a first device (see Freund col. 7 L12-37: client device 110 executes a web browser);
analyzing the first request to access the web page comprising the search results to determine a query, the search results associated with the query (Note: The claimed “query” is interpreted in light of Applicant’s disclosure, which describes a “query” as a search term termed entered by the user to produce search results. In an illustrative, the “query” is search term “T Shirts.” See Applicant’s published specification para. 0124 and Fig. 5D. See Freund col. 15 L35-50: The system parses search text entered by a user to determine search terms, e.g. “Albert Einstein” is parsed from "When and where was Albert Einstein born?");
storing a representation of the query in a search history profile associated with the first device, wherein the search history profile comprises indications of a plurality of queries (see Freund col. 14 L28-40: aggregate historical data includes referral search queries and characteristics of the client devices that produced these interactions);
receiving a second request for content from a second device associated with the search history profile (see Freund col. 9 L41-46: the system receives content item request 202; and see Freund Fig. 1: a plurality of client devices 110 access the system);
responsive to receiving the second request for content, selecting a content item from a content items database (see Freund col. 12 L26-31 and Fig. 2: content item selection module 150 generates selected content items 204 from content item database 170) based upon the query (see Freund col. 12 L17-25 and Fig. 2: the content item selection is based on referral queries); and
transmitting the content item to the second device (see Freund col. 12 L26-31 and Fig. 2: content item selection module 150 transmits selected content items 204 to the client device);
wherein:
the first request comprises an indication of a second web page (see Freund col. 4 L45-48 and Fig. 3: a user inputs a search query into the interface of a search engine; and see Freund col. 4 L45-48 and Fig. 3: in response to the user’s search query, the user is provided with a search results page); and
the first request is received responsive to a selection of a link, to the web page, comprised within the second web page (see Freund col. 4 L42-67: the search results page displays hyperlinks, and the use selects one of the hyperlinks to make a content item request);
wherein the indication of the second web page comprises a referrer web address associated with the second web page (see Freund col. 10 L5-19: content item request 202 comprises a referral query; and see Freund col. 4 L42-67: the referral query refers back to the search results page from which the content item request was issued);
wherein:
the second web page comprises a plurality of search results generated based upon the query (see Freund col. 4 L42-67: the referral query refers back to the search results page from which the content item request was issued), wherein the link to the web page corresponds to a search result of the plurality of search results (see Freund col. 4 L42-67: the search results page displays hyperlinks, and the use selects one of the hyperlinks to make a content item request); and
the referrer web address comprises a query identifier and a set of characters associated with the query (see Freund col. 10 L5-19: content item request 202 comprises a URL that identifies a referral query based on a set of characters in the URL).

Another prior art reference relied upon is Ismalon, Emil (U.S. Patent Application Publication No. 20080215416 A1, hereinafter referred to as Ismalon), which teaches
comparing one or more parts of the referrer web address with a list of query identifiers to identify the query identifier based upon a determination that the query identifier is comprised within the list of query identifiers (see Ismalon para. 0123-0125: the system extracts keywords from a search query extracted from the referrer URL); and
identifying the set of characters associated with the query based upon a location of the set of characters, in the referrer web address, with respect to the query identifier (see Ismalon para. 0123-0125: the system extracts keywords from a search query extracted from the referrer URL).

The relevant prior art of record does not disclose, teach or suggest the claimed invention with respect to the following (in combination with all other features in the claim):
receiving, by an online advertising system, a first request from one or more servers hosting a web page,
wherein the first request comprises a representation of a previous request, from a first device to the one or more servers hosting the web page, to access the web page;
wherein the first request comprises a referrer web address, 
wherein the referrer web address comprises a query identifier and a set of characters associated with a query;
analyzing, by the online advertising system, the first request, comprising the representation of the previous request to access the web page to determine a query, that the one or more servers previously received from the first device and used to determine search results indicative of the web page for presentation to the first device;
wherein the analyzing the first request to determine the query comprises:
	comparing one or more parts of the referrer web address with a list of query identifiers to identify the query identifier based upon a determination that the query identifier is comprised within the list of query identifiers; and
identifying the set of characters associated with the query based upon a location of the set of characters, in the referrer web address, with respect to the query identifier;
storing, by the online advertising system and in a search history profile associated with the first device, a representation of the query that the one or more servers previously received from the first device and used to determine search results indicative of the web page for presentation to the first device, wherein the search history profile comprises indications of a plurality of queries;
responsive to receiving the second request for content, selecting, by the online advertising system, a content item from a content items database based upon the query
(independent claim 1, and similar limitations of independent claims 11 and 16).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571)270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U. M./
Examiner, Art Unit 2163

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163